Citation Nr: 1409404	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  06-20 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine strain, currently rated 20 percent disabling.

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity sciatica.

3.  Entitlement to an initial rating higher than 10 percent for right lower extremity sciatica.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from July 1998 to July 2002 and from August 2006 to December 2007.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

In January 2010, the Veteran testified before a decision review officer (DRO) as to some of the issues currently on appeal.  In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) as to all of the issue currently on appeal.  A transcript of each hearing is of record.

In November 2012, the Board remanded the claims to the RO for additional development.  For the reasons indicated below, the RO complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The Board notes that it issued a separate decision on the same date in November 2012, denying different increased rating claims.  Although the Veteran testified before a different VLJ at a June 2010 Travel Board hearing as to these other issues, a panel decision is not necessary because those issues are not the same as the ones being decided herein.  See 38 C.F.R. § 20.707 (2013) (indicating that the VLJ who conducts a hearing on a particular claim must participate in making the final determination of "the claim").

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals additional VA treatment records.


FINDINGS OF FACT

1.  Forward flexion of the thoracolumbar spine has not more nearly approximated forward flexion 30 degrees or less or ankylosis, even considering flare-ups and additional functional limitation on repetitive motion testing.

2.  The evidence is approximately evenly balanced as to whether left and right lower extremity sciatica have more nearly approximated moderate neuralgia or neuritis or moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran has been employed in a substantially gainful occupation throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for lumbar spine strain, currently rated 20 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5247 (2013).

2.  The criteria for an initial rating of 20 percent, but no higher, for left lower extremity sciatica have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124, 4.124a, DC 8720 (2013).

3.  The criteria for an initial rating of 20 percent, but no higher, for right lower extremity sciatica, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124, 4.124a, DC 8720 (2013).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With regard to the claims for the claims for a higher rating for sciatica, as discussed below these claims arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007);   

With regard to the claim for an increased rating for lumbar spine disorder, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  As to the claim for a TDIU, the RO did not provide notification specific to this claim, but as discussed below the Veteran provided information in his testimony and statements to health care providers that reflects he had actual knowledge of the information relevant to the claim, i.e., the fact that he was employed in a substantially gainful occupation.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and affording VA examinations.  Pursuant to the Board's remand instructions, the RO obtained outstanding treatment records and afforded the Veteran VA examinations as to the severity of his lumbar spine and neurological disorders.  As shown below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally in this regard, during the July 2013 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 30 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his attorney to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.

Lumbar Spine Strain

In a May 2010 rating decision, the RO granted an increased, 20 percent rating for lumbar spine strain, effective the January 20, 2010 date of claim.  The Veteran disagreed and has not indicated satisfaction with the rating; the issue is therefore whether a higher rating is warranted at any point during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the disability exhibits symptoms that would warrant different ratings).  The appeal period of an increased rating begins one year prior to the date of claim.  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  For the following reasons, an increased rating is not warranted for lumbar spine strain at any time during the appeal period.

The Veteran's lumbar spine strain is rated under 38 C.F.R. § 4.71a, DC 5237.  All disabilities of the spine are rated either under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  There is no evidence of incapacitating episodes, as the Veteran indicated on the April 2010 and November 2013 VA examinations that he did not have such episodes; the IVDS formula is therefore inapplicable in this case. 

Under the general rating formula, a 20 percent rating is assigned for, among other things, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher schedular ratings of 50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The range of motion of the thoracolumbar spine has not more nearly approximated flexion less than 30 degrees, as required for a 40 percent rating under the general rating formula, at any time during the appeal period.  On the April 2010 VA examination, flexion was to 60 degrees and, although there was objective evidence of pain following repetitive motion, there was no additional limitation of motion after three repetitions of range of motion.  Moreover, although the Veteran described severe weekly flare-ups lasting hours and indicated that he had to stop what he was doing, he did not indicate that there was additional limitation of motion during flare-ups such that range of motion more nearly approximated 30 degrees of less of forward flexion.

Similarly, on the November 2013 VA examination, range of motion was flexion to 65 degrees with objective evidence of painful motion beginning at 0 degrees.  On repetitive use testing, after 3 repetitions, flexion was to 60 degrees, a loss of motion of 5 degrees.  There was also functional loss and/or functional impairment of the thoracolumbar spine after repetitive motion testing, consisting of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The Veteran stated that during flare-ups, which occurred during prolonged sitting, he experienced more pain and needed to get up and move.  The examiner indicated that the Veteran reported that with a flare-up and/or repetitive use it was harder to move and bend due to increased pain, but that the Veteran could  not "quantify or describe how much, if any, loss of motion there is in terms of degrees without resorting to mere speculation."

During the Board hearing, the Veteran testified that when he got home after work, he would set on the couch and, after 15 to 20 minutes, would have to get up, and that he experienced spasms every day.  Hearing Transcript, at 7.  The Veteran also stated that he would lean over to and reach behind engine components and pull parts off of vehicles, and this caused pain.  Hearing Transcript, at 8-9.  When asked if he could lean over to a 90 degree angle, the Veteran responded, "I usually try to avoid it."  Hearing Transcript at 9.

Thus, although there were flare-ups and additional limitations after repetitive motion testing, there was no indication in either the medical or lay evidence that any additional limitation caused by flare-ups or repetitive motion testing resulted in range of motion that more nearly approximated the 30 degrees of flexion or less that warrants the next higher, 40 percent rating under the general rating formula.  The Veteran indicated that he could not quantify the additional degree of limitation during flare-ups without resort to speculation.  Taking this statement into account does not run afoul of the Court's decision in Jones v. Shinseki, 23 Vet.  App. 382 (2009), which applies to a health care provider's conclusion that an etiology opinion would be speculative.  Here, the Board is reviewing record to determine whether the evidence reflects additional functional limitation from flare-ups that would result in symptoms more nearly approximating the range of motion required for the next highest rating.  As indicated above, there is no such evidence and the Veteran's statement does not indicate otherwise.
 
For the foregoing reasons, the preponderance of the evidence is against a schedular rating higher than 20 percent under the general rating formula for lumbar spine strain and the benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.




Lower Extremity Sciatica

Note 1 to the general rating formula provides that objective neurologic abnormalities associated with diseases and injuries of the spine are to be evaluated separately under the appropriate diagnostic code.  In February 2009, the RO granted entitlement to service connection for left and right lower extremity sciatica, secondary  and assigned noncompensable ratings, effective December 13, 2007, the day after separation from service.   In November 2013, the RO granted increased, 10 percent ratings for each disability, and found that the Veteran's statements at the January 2010 DRO hearing constituted a notice of disagreement with February 2009 initial ratings.  Thus, the issues on appeal are entitlement to higher initial ratings for the left and right lower extremity sciatica, with the appeal period beginning on the December 13, 2007 effective date of the grant of service connection for these disabilities.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found, i.e., the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left and right lower extremity sciatica are rated under DC 5270, applicable to neuralgia relating to the sciatic nerve.  DC 8520 applies to paralysis of the sciatic nerve and DC 8620 applies to neuritis of the sciatic nerve.  Under these diagnostic codes, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy. An 80 percent rating is warranted for complete paralysis of the sciatic nerve.

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  A Note preceding 38 C.F.R. § 4.124a provides that when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree

The record contains evidence indicating symptoms approximating both mild and moderate incomplete paralysis.  On the November 2008 VA examination, muscle and sensory exams were normal, there was no nerve dysfunction or muscle atrophy, MRI was unremarkable, but the effect on occupation was described as significant, with moderate effects on chores, shopping, exercise, recreation, and travelling, and sports were prevented.  On the April 2010 VA examination, motor exam was a normal 5/5, sensory exam was a normal 2//2 with no abnormal sensation, but reflexes were hypoactive at 1+, symptoms of numbness, paresthesias, pain, and tingling were noted, sensory exam was normal, and reflexes were again 1+.  There was no muscle atrophy.  The diagnosis indicated sciatica with nerve dysfunction, with paralysis absent but neuritis and neuralgia present.  There were moderate effects on chores, exercise, recreation, and travelling.  On the November 2013 VA examination, the Veteran described intermittent numbness and tingling of the legs with a sharp burning pain.  There was no constant pain.  The intermittent pain was described as moderate, with paresthesias and numbness described as mild.  Muscle strength testing was normal, knee reflexes were a normal 2+ and ankle reflexes were a hypoactive 1+.  Sensory exam of the thigh, knee, lower leg, and ankle were normal, but there was decreased sensation of the foot and toes.  There was no muscle atrophy.  The examiner characterized mild incomplete paralysis of the sciatic nerve.  The examiner indicated that the disability did not impact the Veteran's ability to work.

An examiner's characterization of the level of severity of a disability is not binding on the Board, which must make its determination based on all of the evidence of record.  In any event, the above evidence contains some descriptions of the sciatica as mild and some as moderate.  The Veteran was also at various times diagnosed with neuritis, neuralgia, and incomplete paralysis of the sciatic nerve.  The lay and medical evidence reflects that there were significant effects of the sciatica on employment and daily life.  The evidence is thus at least evenly balanced as to whether the symptoms of the Veteran's sciatica most nearly approximate mild or moderate incomplete paralysis.  As the applicable statue and regulation require that the reasonable doubt created by this approximate balance of the evidence be resolved in favor of the Veteran, entitlement to a 20 percent rating under DC 5720 is warranted for left and right lower extremity sciatica .  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The preponderance of the evidence is, however, against a rating higher than 20 percent.  Muscle strength testing was normal throughout the appeal period and sensory testing was mostly normal.  The majority of other neurological findings were normal and the symptoms were not characterized as severe.  Moreover, the regulations also provide that neuralgia is generally rated with a maximum equal to moderate incomplete paralysis and that where the involvement is wholly sensory, the maximum rating should be for moderate incomplete paralysis.  38 C.F.R. § 4.123 does provide that where neuritis is not characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, the maximum rating may be for moderately severe incomplete paralysis of the sciatic nerve.  Given, however, the mostly normal findings noted above and consistent characterization of the disability as mild or moderate, the Board finds that the preponderance of the evidence reflects that the symptoms do not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve.  The benefit of the doubt doctrine is therefore not for application and a schedular rating of 40 percent is not warranted for left and right lower extremity sciatica.  38 U.S.C.A. §  5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Extraschedular Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The preface to the general rating formula provides that it is applies with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Veteran testified that due to pain he could not sit or stand for long periods of time or bend or lift over a certain amount.  To the extent that these symptoms are not contemplated by the general rating formula or DC 8520, the Board  finds that they have not caused marked interference with employment.  This conclusion is based on the amount of time the Veteran has indicated that he missed from his lumbar spine strain and bilateral lower extremity sciatica.  On the November 2008 VA examination, the Veteran indicated that he missed approximately one week of work in the previous 12 month period from his sciatica.  On the April 2010 VA examination, the Veteran indicated that he missed approximately three days per month due to his back/ sciatica pain.  On the November 2013 VA examination, the Veteran indicated that he missed approximately 7 days of work in the past 12 months due to his lower back pain and did not indicate that he missed any time due to his sciatica, as the examiner indicated there was no impact of this disability on his disability to work.  The examiner also indicated that the Veteran's job required him to stand for prolonged periods but he used an ergonomic mat which helped and also used a lift to bring parts up to a height more comfortable for him to work at, and he no longer threw tires from a tire truck due to his lower back pain.  During the July 2012 Board hearing, the Veteran indicated that he missed "a few days per month" of work due to his back disability.

While the November 2008 and April 2010 VA examiner's characterized the effect of the Veteran's disabilities on his occupation as significant, the Board finds that missing between one week of work per year and several days per month does not in this case constitute marked interference with employment, i.e., beyond that recognized by the 20 percent rating the Veteran is now receiving for his lumbar spine strain and for sciatica of each lower extremity.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  As indicated above and below, the amount of time the Veteran has missed from work and the effects that his disabilities have had on his occupation have not prevented from performing his jobs at least adequately throughout the appeal period.  There is also no evidence that the Veteran has been frequently hospitalized due to these disabilities, or that the symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for lumbar spine strain or left and right lower extremity sciatica is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

A TDIU is warranted when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. § 4.16(a),(b).  It follow that if the evidence demonstrates that the Veteran has in fact throughout the appeal period been following a substantially gainful occupation, he is not entitled to a TDIU.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Marginal employment can also be found to exist on a facts found basis.  Id.

In this case, the evidence demonstrates that the Veteran has been employed in a substantially gainful occupation throughout the appeal period.  On the November 2008 VA examination, it was noted that the Veteran was employed full time at Goodyear tires, with his duration of employment being 10 to 20 years.  On the April 2010 VA examination, it was similarly noted that the Veteran was currently employed full time, his usual occupation was mechanic and salesman, and the duration of employment was 10 to 20 years.  On the November 2013 VA examination, it was noted that the Veteran worked as a mechanic, something he had done since service, that he worked approximately 36 hours and was a full time employee whose work had decreased along with the other employees to between 35 and 36 hours.  During the Board hearing, the Veteran indicated that he worked at Goodyear auto service as a mechanic.  Hearing Transcript, at 5.  An August 2013 VA treatment note indicated that the Veteran was given a significant raise at Goodyear where he was employed full time as an auto mechanic, with a promise of a future promotion to manager.

As the above evidence reflects that the Veteran has been a full time employee throughout the appeal period and there is no indication that he has at any time earned close to or less than the poverty threshold, the Board finds that he has been able to secure and follow a substantially gainful occupation and a TDIU is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

ORDER

Entitlement to an increased rating for lumbar spine strain, currently rated 20 percent disabling, is denied.

Entitlement to an initial rating of 20 percent, but no higher, for left lower extremity sciatica, is granted, subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to an initial rating of 20 percent, but no higher, for right lower extremity sciatica, is granted, subject to subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


